Citation Nr: 1203327	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-23 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to waiver of recovery of an indebtedness in the amount of $11,106.33, plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision by the Committee on Waivers and Compromises of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran resides within the jurisdiction served by the New York, New York RO.

The record raises the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2011, the appellant requested an opportunity to testify at a video conference hearing before a Veterans Law Judge.  There is no indication in the claims file that he has withdrawn that request.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the RO schedules video conference hearings, a remand of this issue is required. 

Accordingly, the case is REMANDED for the following action: 

The RO shall schedule video conference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing he should do so by submitting written notice to the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





